Citation Nr: 1214690	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-03 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for coronary artery disease (CAD) from February 26, 2004, to December 13, 2010, and to a rating higher than 70 percent since December 14, 2010.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 8, 2010; the Veteran has had a combined 100 percent schedular rating for his service-connected disabilities effectively since July 8, 2010.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for CAD secondary to service-connected diabetes mellitus and assigned an initial 30 percent rating retroactively effective from February 26, 2004.  The Veteran appealed for a higher initial rating for this condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  And in a January 2009 rating decision, during the pendency of the appeal, the RO also denied his claim for a TDIU.

However, in the interim, the rating for his CAD was reduced to the noncompensable level (of 0 percent) in a December 2005 rating decision based on a finding of clear and unmistakable error (CUE).  The December 2005 rating decision determined the cardiovascular disorder pre-existed the diagnosis of diabetes by nine years and was at a level of 30-percent disabling prior to the aggravation of the condition by the diabetes.  The RO therefore reduced the rating for the CAD by this proportion (30 percent minus the pre-existing 30 percent totaling 0 percent).  See 38 C.F.R. §§ 3.322, 4.22.

As support for his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing. 


In April 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In particular, the Board found the rating for the service-connected CAD was improperly reduced, as the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were required to have been followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

A July 2010 rating decision, however, granted separate 60 percent ratings, effective July 8, 2010, for diabetic peripheral vascular disease of the lower extremities, which in turn increased the overall combined rating for the Veteran's service-connected disabilities to 100 percent as of that same date.

Subsequently, in a September 2010 rating decision, on remand, the AMC reinstated the 30 percent rating for the CAD from February 26, 2004 to October 13, 2005.  As such, the original 30 percent rating was restored effective from the initial date of service connection, February 26, 2004.  Also in September 2010, however, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims for a higher initial rating for the CAD and a TDIU prior to July 8, 2010, when the combined schedular rating for the Veteran's service-connected disabilities was increased to 100 percent.  A TDIU is provided where the combined schedular rating for service-connected disabilities is less than total, i.e., less than 100 percent.  38 C.F.R. § 4.16(a).  So a TDIU generally may not be assigned concurrently with a 100 percent schedular rating already in effect for a service-connected disability or disabilities.  See VAOPGPREC 6-99 (June 7, 1999).  A TDIU is a lesser benefit than a combined 100 percent schedular rating.  A 100-percent schedular rating, meaning under the Schedule for Rating Disabilities (Rating Schedule), means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate him as totally disabled on any other basis, 

such as alternatively on account of unemployability.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the VA Office of General Counsel (OGC) precedent opinion 6-99, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

This particular Veteran, however, already has been receiving SMC effectively since October 13, 2005, under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ.  Hence, the grant of the 100 percent combined schedular rating as of July 8, 2010 renders his TDIU claim moot from that date onwards.  Thus, the Board will only consider his entitlement to this benefit before July 8, 2010.

The Board again remanded these claims to the RO, via the AMC, in December 2010, and a February 2012 AMC decision since issued granted a higher 70 percent rating for the CAD as of December 14, 2010, the date of a VA compensation examination on remand showing a worsening of this disability.  Like in the prior adjudication, the AMC determined this rating by 38 C.F.R. § 4.22 by subtracting out the amount of pre-existing cardiac disability, 30 percent, from the amount, 100 percent, the Veteran had during that December 14, 2010 VA examination (100 percent minus 30 percent equals 70 percent).  He has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating of 100 percent unless and until he receives this highest possible rating or expressly indicates he is content with a lesser rating, albeit a higher rating than he initially had).


FINDINGS OF FACT

1.  The Veteran's CAD required continuous medication even prior to it being aggravated by his service-connected diabetes mellitus; from February 26, 2004, to December 13, 2010, he had an estimated workload of 3 to 4 metabolic equivalents (METs), meaning multiples of resting oxygen uptake; whereas since December 14, 2010, he has had a lesser estimated workload of just 2 METs.

2.  His service-connected disabilities, especially his left eye visual deficit, CAD, peripheral vascular disease affecting his lower extremities, and underlying diabetes mellitus, particularly in combination, precluded him from obtaining and maintaining all forms of substantially gainful employment even prior to July 8, 2010.


CONCLUSIONS OF LAW

1.  For the service-connected CAD, from February 26, 2004, to December 13, 2010, the criteria are met for a higher 50 percent rating (60 percent disability minus 10 percent pre-existing disability); and since December 14, 2010, the criteria are met for an even higher 100 percent rating (100 percent disability with no subtraction for any pre-existing disability).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.322, 4.22, 4.104, Diagnostic Codes 7005-06 (2011).

2.  As well, the criteria are met for a TDIU prior to July 8, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board is granting a 100 percent rating for the CAD as of December 14, 2010, so the highest possible rating for this disability as of that date, and a TDIU from even earlier, even before July 8, 2010, so prior to the Veteran obtaining a 100 percent schedular rating when considering all of his service-connected disabilities in combination.  These grants are the greatest possible benefit he can receive for these times indicated.  Hence, any failure to properly notify or assist him regarding these claims during these times, even if for the sake of argument it occurred, is inconsequential and, therefore, at most, no more than harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, rather determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility here, at least for the times when he will have this highest possible schedular rating for his CAD and, in the alternative, a TDIU.

The Board, however, will consider whether there has been compliance with these duties to notify and assist him with his claim for a higher rating for his CAD for the time when he did not have the highest possible schedular rating for this disability of 100 percent.


Proper VCAA notice must inform him of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As already alluded to, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010). 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2006 and April 2008, subsequent to the initial adjudication.  But the letters complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claim.  And in cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC (and even four supplemental SOCs (SSOCs)) discussing this downstream element of his claim for a higher initial rating for his CAD and citing the applicable statutes and regulations.  Moreover, and in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of this claim. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs) and private treatment records in support of his claim.  In addition, the RO arranged for two compensation examinations, initially in July 2004 to first determine whether he was entitled to service connection, and more recently in December 2010 to reassess the severity of his CAD, which is now the determinative downstream issue since his appeal is for higher ratings for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of his CAD was in December 2010, so relatively recently and as a consequence of a prior Board remand.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  

So yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time since an otherwise adequate examination does not necessitate another examination merely as a matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, in having the Veteran reexamined to obtain the information specifically needed to properly rate his CAD under the applicable diagnostic code, there was compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Analysis-Increased Rating for the CAD

The Veteran underwent cardiac by-pass surgery in 1992 and again in May 2003.

His Type II Diabetes Mellitus was service connected effective February 26, 2003, on the premise that it is presumptively due to his exposure to herbicides (namely, the dioxin in Agent Orange) in Vietnam.  He subsequently was granted secondary service connection for his CAD, effective February 26, 2004, because his diabetes mellitus had aggravated it.  The RO has "staged" the rating for the CAD under Fenderson since there is an initial 30 percent rating from February 26, 2004, to December 13, 2010, and a higher 70 percent from December 14, 2010 onwards.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  And VA must compensate him for all variances in the severity of this disability since the effective date of his award, ergo, the "staged" rating.  Fenderson, 12 Vet. App. 125-26.

In cases involving aggravation, the rating will reflect only the degree of disability over and above the degree existing prior to the aggravation.  It therefore is necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing prior to the aggravation, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  See 38 C.F.R. §§ 3.322, 4.22; see also  Hensley v. Brown, 5 Vet. App. 155, 161 (1993) (citing 38 C.F.R. § 4.22).  If the degree of disability prior to the aggravation is not ascertainable in terms of the schedule, no deduction will be made.  Id. 

The Veteran's CAD is rated under hyphenated Diagnostic Code 7006-7005.  In the selection of diagnostic codes assigned to disabilities, with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7005 concerns arteriosclerotic heart disease (CAD), whereas Diagnostic Code 7006 is for myocardial infarction, i.e., heart attack.

Except for the three months during and following the myocardial infarction, Diagnostic Codes 7005 and 7006 otherwise contain the same requirements.  A 10 percent rating is assigned for a workload of greater than 7 MET's but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A higher 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005-06 (2011). 

These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in Diagnostic Codes 7005-06 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

As the Veteran appealed the initial rating assigned for his CAD, immediately upon establishing his entitlement to service connection for this disability, the severity of this disability must be considered from effective date of his award and, as mentioned, all variances accordingly compensated by "staging" the rating.  See Fenderson, 12 Vet. App. at 125-26.

This, as also mentioned, already has been done since his CAD initially was rated as 30-percent disabling from February 26, 2004, to December 13, 2010, but higher, as 70-percent disabling since December 14, 2010, the date of the VA compensation examination he had on remand.

But having carefully considered his contentions in light of the evidence of record and the applicable law, the Board finds that he is entitled to a higher 50 percent rating for the initial period at issue from February 26, 2004, to December 13, 2010, and to a higher 100 percent rating for the subsequent period also at issue since December 14, 2010.  38 C.F.R. §§ 4.7, 4.22.

(i)  Pre-Aggravation Disability Level

The regulations require that the level of disability at entry to service be ascertained.  As this is not a disability that pre-existed service, but rather pre-existed the aggravation from a service-connected disability, the pre-aggravation disability level must be ascertained, i.e., the date service connection was granted for the disability, February 26, 2004.  The records prior to this date show the Veteran needed continuous medication such as Plavix, Monopril, and Diltiazem to treat his CAD.  Diagnostic Codes 7005-06.  A 30 percent rating cannot be assigned to the disability as neither a workload of between 5 MET's to 7 METs nor evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray is shown.  Accordingly, the Board finds that his level of pre-aggravation disability is factually ascertainable, and that a 10 percent deduction from the current level of disability will be made.  See 38 C.F.R. §§ 3.322, 4.22.


(ii)  Disability Level

From February 26, 2004, to December 13, 2010, the competent and credible evidence of record indicates the Veteran had disability most commensurate with a 60 percent rating (so greater than the 30 percent the RO determined).  In this regard, a private echocardiogram was performed in July 2004 and indicated an ejection fraction of 55 percent and mild left ventricular hypertrophy.

A fee-basis examination also was performed in July 2004.  The diagnosis was status post myocardial infarction and coronary artery bypass graft (CABG) surgery with CAD secondary to diabetes and hypertensive disease.  Examination did not reveal any cardiomegaly.  The chest x-ray showed status post CABG.  The EKG was within normal limits.  Doppler test results of the Veteran's bilateral ankle/brachial index also were within normal limits.  He declined the stress test and signed a waiver.  The examiner estimated that the Veteran's workload capacity was from 3 to 4 METs based a description of his symptoms.

As a workload of between 3 to 4 METs was shown, the Board finds that the level of disability meets the criteria for a higher 60 percent rating from February 26, 2004, to December 13, 2010.  See 38 C.F.R. § 4.104.  There has been no objective evidence of chronic congestive heart failure (CHF), however, or a lower workload capacity of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent so as to entitle the Veteran to an even higher rating.

The Board also, however, must subtract out the amount of cardiac disability he had prior to February 26, 2004, which, as mentioned, was 10 percent, and when this is subtracted from the amount he has had since, it in turn reduces his 60 percent rating to a 50 percent "net" rating.  See 38 C.F.R. §§ 3.322, 4.22.

Since December 14, 2010, however, the competent and credible evidence of record indicates he has had what amounts to 100 percent cardiac disability.  In the report of the VA compensation examination he had on that date, the examiner pointed out the claims file was reviewed, and he noted the Veteran's history of heart-related issues.  

He complained of dyspnea, fatigue, and dizziness following activities.  He had had two syncopal episodes in the past four years, one in 2006 and another in 2007.  Those spells included sweating, loss of bowel control and loss of consciousness.  The etiology was not found.  He previously had worked as a bus driver, but had to relinquish his CDL (commercial driver's license) after his second bypass surgery.  He had not worked since 1981, so for many years.  The VA examiner conducted objective testing and determined the Veteran's MET was just 2 based upon the symptoms he had described.  The examiner additionally indicated that an echocardiogram was performed on March 31, 2010, indicating a normal ejection fraction of 59 percent and mild left ventricular hypertrophy.  There were no noted instances of chronic congestive heart failure.  

As the Veteran's CAD is manifested by a workload of just 2 METs, a 100 percent disability rating is warranted.  And as 38 C.F.R. § 3.322 and § 4.22 mandate that there be no subtraction of any pre-existing disability level when a Veteran, as here, is entitled to a 100 percent rating, this 100 percent rating is warranted in its entirety since December 14, 2010.  He is competent to testify concerning observable symptoms, such as exertional dyspnea, etc..  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  But most, indeed if not all, of the applicable rating criteria are based on the results of objective testing (e.g., measurement of METs, ejection fraction, etc.), rather than mere lay opinion.  And it is only when, as here, he cannot perform exercise stress testing when the examiner, instead, is permitted to estimate the METs by other means, which in this instance the VA compensation examiner has done.

Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the Board finds that the schedular rating of 50 percent from February 26, 2004, to December 13, 2010 for the Veteran's CAD contemplates the frequency, extent and severity of his associated symptoms, referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  

In other words, there is no competent and credible indication his CAD has caused marked interference with his employment - meaning above and beyond that contemplated by his 50 percent schedular rating (and TDIU also being granted), or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  The Board's grant of the TDIU in this decision is based on his many service-connected disabilities in combination, versus just on his CAD in isolation, but he also is receiving a higher 100 percent rating for his CAD, alone, as of December 14, 2010.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, particularly when, as here, the Veteran has ratings that are generally recognized as in the higher end of the rating spectrum, if not at the highest possible level.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration under § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

TDIU prior to July 8, 2010

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (i.e., less than 100 percent), when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).


Even if a Veteran does not meet these threshold preliminary rating requirements, however, he still may receive a TDIU on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if he in fact is unemployable on account of service-connected disability(ies).  But the Board would be precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether a Veteran is entitled to a TDIU, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992)..


A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment", noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

As a result of this decision, the Veteran now has higher ratings for his CAD.  As of February 26, 2004, his CAD is now rated as 50-percent disabling.  As of this same date, the diabetic peripheral vascular disease of each lower extremity was separately rated as 20-percent disabling, his Type II Diabetes Mellitus with erectile dysfunction also as 20 percent disabling, his tertiary branch retinal artery occlusion with residual scotoma and bilateral nuclear cataracts (left eye disability), and a residual chest scar as 0-percent disabling, so noncompensable.

Effective February 22, 2005, the rating for his left eye disability was increased to 10 percent.  And, as of October 13, 2005, the ratings for his peripheral vascular disease of each lower extremity increased to 40 percent.  He therefore has sufficient ratings to satisfy the threshold minimum requirements of § 4.16(a) for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of § 4.16(b), especially when also considering that his disabilities result from common etiology so, in effect, may be treated as one aggregate disability.

A VA general medical examination was conducted in December 2010.  The examiner noted the Veteran's service-connected left eye disability had resulted in loss of 50 percent of his vision in this eye, which precluded commercial driving (like that he had done previously as a bus driver).  The examiner also noted this left eye disability, dizziness from medication taken for the service-connected CAD, and inability to walk any distance due to the peripheral vascular disease of the lower extremities would also preclude any other non-sedentary occupations.  As well, the examiner confirmed the left eye visual deficit and dizziness would also interfere with sedentary, clerical occupations.  This examiner therefore concluded that it was as likely as not these service-connected disabilities rendered the Veteran unable to obtain or maintain substantial gainful employment.

He has a high school education and employment experience, as mentioned, as a commercial bus driver.  The medical and other evidence in the file indicates his service-connected disabilities, especially in combination, are sufficiently severe as to preclude him from obtaining and maintaining any employment that could be considered substantially gainful versus just marginal, irrespective of whether a physically-demanding type job or even one that would only require instead more leisurely, sedentary-type activity.  Certainly when affording him the benefit of the doubt, the requirements for a TDIU are met.  See 38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

A higher 50 percent rating for the CAD is granted from February 26, 2004, to December 13, 2010, and a higher 100 percent rating is granted as of December 14, 2010, subject to the statutes and regulations governing the payment of VA compensation.

As well, the claim for a TDIU prior to July 8, 2010, is granted, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


